Filed 11/2/22 Brinkley v. Cal. State U., Northridge CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 NATALIE E. BRINKLEY,                                                 B296983

           Plaintiff and Appellant,                                   (Los Angeles County
                                                                      Super. Ct. No. SC123205)
           v.

 CALIFORNIA STATE
 UNIVERSITY, NORTHRIDGE
 et al,

           Defendants and Respondents.


      Appeal from a judgment of the Superior Court of Los
Angeles County, Craig D. Karlan, Judge. Affirmed.
      Michael H. Lapidus for Plaintiff and Appellant.
      Rob Bonta, Attorney General, Danielle F. O’Bannon,
Assistant Attorney General, Elizabeth S. Angres and Haiyang
Allen Li, Deputy Attorneys General, for Defendants and
Respondents.
                      ____________________
      The incidents that triggered this litigation arose nearly
nine years ago during plaintiff Natalie Brinkley’s first semester
as a student at defendant California State University, Northridge
(CSUN). A few hours before the midnight deadline, she emailed
her professor an equivocal request for an extension of time to
submit the first three-page essay required in a social science
class. Her professor ultimately refused the request, citing her
general policy to deny extensions requested close to the deadline.
Brinkley, who was receiving special assistance and
accommodations from CSUN due to her learning disabilities,
thereafter accused the professor of being “unethical”; advised the
professor that she had “sent a request to civil rights for help”;
subsequently expressed in an email to her counselor in the
Disability Resources and Education Services Center (DRES) that
the professor was being a “bitch,” and ultimately made a police
report for what she described as harassment by CSUN as it
responded to these circumstances.
      The essay-deadline incident and CSUN’s response to her
complaints allegedly triggered a cascading series of adverse
health events that culminated in Brinkley’s withdrawal from the
university for medical reasons.
      In September 2014, Brinkley filed a complaint in propria
persona against CSUN and five individual employees1

      1 The individuals named in her complaint are Mark Smith,
a counselor with DRES; Jennifer Thompson, the professor; Sam
Lingrosso, director of student conduct and ethical development;
Jody Johnson, director of DRES; and Jody Myers, coordinator of
the Jewish studies interdisciplinary program. The class for
which Brinkley has sought the extension was Jewish Ethics and
Society, which was taught by Thompson and within Myers’
program.




                                2
(collectively, Defendants), alleging claims for relief for, inter alia,
violations of the Americans with Disabilities Act (ADA; 42 USC
§§ 12131-12132), the Rehabilitation Act of 1973 (Rehabilitation
Act; 29 USC §§ 701-796), the Unruh Civil Rights Act (Unruh Act;
Code Civ. Proc., §§ 1-52), as well as for negligence, negligent
misrepresentations, and intentional infliction of emotional
distress. Brinkley later retained counsel, and the litigation
proceeded until the court granted Defendants’ motion for
summary judgment in October 2018. That motion had been filed
on April 15, 2018, and was set for hearing on July 25, 2018.
However, on July 11, the court granted Brinkley’s ex parte
application to continue the hearing and extend Brinkley’s time to
respond to the motion. The new deadline for filing the opposition
was missed and counsel waited more than three weeks (until the
afternoon before the continued hearing date) to file Brinkley’s
opposition, explaining to the trial judge at the hearing the next
morning that “it seemed like it was better” to file the opposition
late rather than to seek another extension.
       After hearing argument, which included the trial court
affording counsel an opportunity to show good cause for his
failure to file the opposition on time, or to continue the matter yet
again, the court took the motion under submission. Thereafter,
the court issued an order striking Brinkley’s late-filed opposition,
denying the oral request for a continuance made at the hearing,
finding that the Defendants had met their threshold burden of
demonstrating the absence of disputed issues of material fact as
to each of Brinkley’s causes of action, and granting summary
judgment because Brinkley had not demonstrated any disputed
issues of material fact.




                                  3
       On April 15, 2019, Brinkley filed her notice of appeal, but
the pattern of missed deadlines and attendant delay continued.
The appeal was initially dismissed for Brinkley’s failure to
designate and file the record. She then waited seven months
before seeking to reinstate the appeal. Over the vigorous
objection of Defendants, the appeal was reinstated on
February 10, 2020, only to be dismissed again on September 15,
2021, when Brinkley failed to file her opening brief. Following
yet another reinstatement of the appeal, and the completion of
briefing on June 9, 2022, the matter was set for oral argument on
September 20, 2022. Thus, nearly four years have elapsed since
the date of the court order we are asked to review.
       On the merits, Brinkley argues that the trial court abused
its discretion by striking her untimely written opposition to the
summary judgment motion, and that numerous disputed issues
of fact exist with respect to the motion itself. However, we find
no abuse of discretion in the order striking the untimely filing,
nor legal error in the decision to grant summary judgment, and
we affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
A.     Brinkley’s Interactions with CSUN
       Brinkley suffers from a number of learning disabilities
affecting her ability to process information. She applied for and
was admitted to CSUN and before beginning her studies Brinkley
contacted DRES, which is the university’s office that reviews
requests by, and approves accommodations for, students with
learning disabilities. After she enrolled, she met with DRES
counselor Smith, at which time Brinkley requested specific
accommodations to assist her with her studies; namely,
audiobooks, a note-taker, extra time to complete tests, and a




                                4
private room for tests. Based on information provided by
Brinkley, Smith determined she was eligible to receive shared
class notes (that is, notes taken by another student), priority
registration, extra testing time, a private room for tests, and a
“[t]echnology [c]onsultation.” Brinkley was not completely
satisfied with the extent of the accommodations made by CSUN.
For example, rather than provide and pay for an individual to
take notes in all of her classes, CSUN expected Brinkley to share
notes prepared by another student, which meant Brinkley had to
request assistance from a fellow student in each of her classes.
In another instance, Brinkley asserts that an important reference
book was not available in audio format, which made it
challenging for Brinkley to complete a writing assignment.
Nonetheless, Brinkley never requested that DRES reconsider any
of the accommodations for which she was not approved. Brinkley
herself acknowledged in an email to Smith on October 6, 2013,
that she “didn’t complain” about difficulties with note takers and
testing accommodations. In her deposition, she testified that the
only accommodation that she sought that was not provided was
for an extension of time to submit the essay.
       As noted above, the specific events that prompted this
litigation commenced on October 3, 2013, when Brinkley
requested an extension on a three-page essay the evening it was
due. The request was sent by email to Thompson, noting that
“[i]t’s fine” if the extension was denied.2 It does not appear that


      2 The professed reason for Brinkley’s inability to complete
the three-page paper by the deadline was her difficulty with the
Chicago manual of style citation protocol required by Thompson.
However, the assignment only required Brinkley to “reflect on
[her own] journal entries and write a three-page paper relating




                                 5
Thompson responded before the midnight deadline, but she did
respond on Sunday, October 6, stating “Unfortunately, I received
your email too late to discuss an extension with you before the
paper deadline had passed. I do not give extensions that are
requested shortly before or after an assignment’s deadline.” That
evening Brinkley responded: “That’s for your assistance in my
sickness. Your [sic] unethical in behavior. I sent a request to
civil rights for help and I will wait to hear from DRES.”
       Several points seem clear from this record. First,
Brinkley’s email on the evening of October 3 was not an
unqualified request for an extension, nor for an accommodation
based upon a learning disability. Second, the absence of a
response in the hours between Brinkley’s email and the midnight
deadline was not a rejection of her request for an extension. As
Thompson explained in her email on October 6, she did not
become aware of the request until after the deadline had passed.
Third, Brinkley’s contention that she “had a huge anxiety attack
one hour before upload with no allowed extension” which she
later contended resulted in unconsciousness could not have been
triggered by a denial of her belated request for an extension. Any
anxiety was caused by the lack of a response within the few hours
before the deadline following her belated request.
       On October 12, 2013, in an email to Smith, Brinkley wrote
concerning the essay extension issue, “This teacher is a bitch.”
This resulted in Brinkley being referred by DRES to Lingrosso,
for a violation of CSUN’s student conduct code. Lingrosso

them to the unit’s readings.” Given that the only reference
materials that would be required for the paper were the readings
already contained in and appropriately cited in the class syllabus,
the “11th hour” request was not compelling.




                                6
decided not to impose any discipline on her but did require her to
write a letter of apology to Thompson, something that took
several weeks to resolve because Brinkley’s first draft was not
acceptable and because she resisted coming on campus to meet
Lingrosso to discuss the matter until November 30, 2013. On
November 4, 2013, Brinkley filed a police report alleging that she
had been harassed by CSUN, and specifically complaining of
Lingrosso’s request to meet with her in person. Brinkley missed
a number of classes during this period, and ultimately, on
December 9, 2013, she applied for a medical withdrawal, which
was granted on December 13, 2013. The record includes a note
from Dr. Cyrus K. Mody, Brinkley’s treating physician who
signed her request for medical withdrawal from CSUN. In his
note, Dr. Mody informs CSUN that Brinkley “would like to
withdraw from all her classes this semester.” In his deposition,
Dr. Mody testified that Brinkley informed him that she wanted to
withdraw. As far as the record available to us shows, she has
never returned to CSUN to complete her degree, although it
appears that she later enrolled in an online program at
Pennsylvania State University.
B.    Proceedings Below
      Brinkley filed suit against Defendants, alleging various
claims including violations of the ADA, the Rehabilitation Act,
the Unruh Act, as well as causes of action for negligence,
negligent misrepresentations, and intentional infliction of
emotional distress. Successive demurrers and subsequent




                                7
amendments resulted in Brinkley’s second amended complaint,
the operative pleading.3
      CSUN and the individual Defendants moved for summary
judgment or summary adjudication. The motion was
accompanied by a separate statement of undisputed facts that
reiterated the same 38 facts as to each of Brinkley’s causes of
action. In summary, facts one to eight described Brinkley’s
admission to CSUN and, in general terms, how DRES worked
with students, facts nine to 14 described Brinkley’s initial
requests for accommodations from DRES, facts 15 to 25 described
DRES’s efforts to respond to Brinkley’s concerns about the
accommodations she received, particularly with respect to
obtaining shared class notes, facts 26 to 33 describe CSUN’s
response to Brinkley’s email referring to professor Thompson as a
“bitch,” and facts 34 to 38 describe Brinkley’s voluntary medical
withdrawal from CSUN. These facts established a prima facie
case that CSUN had a policy with respect to accommodating
students with learning disabilities, that CSUN followed that


     3   Thompson, Lingrosso and Myers successfully demurred to
the fifth and sixth causes of action in Brinkley’s second amended
complaint. The remaining causes of action in the second
amended complaint are as follows: first cause of action for
violation of the ADA against CSUN only; second cause of action
for violation of the Rehabilitation Act against CSUN only; third
cause of action for violation of the Unruh Act against all
Defendants; fourth cause of action for negligence against the
individual Defendants only; fifth cause of action for negligent
misrepresentation against Smith and Johnson only; and the sixth
cause of action for intentional infliction of emotional distress
against Smith and Johnson only. Brinkley is not appealing prior
orders resulting in dismissals of claims or parties.




                                8
policy in making accommodations to Brinkley; that Brinkley
initially made no complaints about the accommodations offered
her; that CSUN attempted to work with Brinkley when she made
known her difficulties in obtaining shared notes; that Lingrosso
followed CSUN’s policy with respect to Brinkley’s email referring
to Thompson as a “bitch”; that Brinkley voluntarily withdrew
from CSUN for medical reasons, which reasons were not the
result of emotional distress; and that Brinkley was free to re-
apply to CSUN if she wished to do so. The motion was supported
by declarations from Smith, Johnson, and Lingrosso, a
declaration from CSUN administrator Elizabeth Adams
confirming that Brinkley was free to re-apply to CSUN, and
deposition testimony from Brinkley herself as well as Dr. Mody.
       The motion was initially set for hearing on July 25, 2018,
which meant that Brinkley’s opposition was due on July 11. On
July 11, 2018, Brinkley filed an ex parte application for a
continuance of the hearing date, and an extension of time to file
her opposition, citing her counsel’s health. The trial court
granted the ex parte application, continuing the hearing on
Defendants’ motion to August 23, 2018, and extending the date
for Brinkley to file opposition until July 31, 2018. July 31 came
and went, but Brinkley filed nothing. In fact, it was not until
August 22—literally the eve of the hearing on Defendants’
motion—that Brinkley’s counsel filed and served her opposition
papers. The next morning Brinkley’s counsel appeared for the
hearing on Defendants’ motion. When queried by the court, he
offered no excuse for the untimely filing other than the lack of air
conditioning in his home office and his own lack of recent
experience with summary judgment procedure. When asked why
he had not sought a further extension of time to prepare and file




                                 9
the opposition, counsel responded that it appeared that the best
course was to file when he did and beseech the court for a further
continuance.
       After some discussion of how best to proceed, the trial court
took the motion under submission. Soon thereafter, Brinkley
filed an unauthorized supplemental brief urging the court to
consider her untimely opposition papers and, later, an ex parte
application requesting that the court accept her late opposition
papers, and that it accommodate the moving parties by
continuing the hearing and affording them an opportunity to
reply. In a minute order dated October 3, 2018, the trial court
denied Brinkley’s ex parte application and granted the motion for
summary judgment. In its detailed order granting summary
judgment, the trial court expressly struck Brinkley’s untimely
opposing papers.
                          DISCUSSION
A.     Appealability and Standards of Review
       The court entered judgment on February 6, 2019.
Defendants served notice of entry of judgment on Brinkley on
February 13, 2019, and Brinkley filed a timely notice of appeal on
April 15, 2019. We have jurisdiction to review the grant of
summary judgment under Code of Civil Procedure section 904.1,
subdivision (a)(1). We have jurisdiction to review the order
striking Brinkley’s late-filed opposition papers, as part of our
appeal from the judgment itself. (Code Civ. Proc., § 906.)
       We review the trial court’s order striking Brinkley’s
untimely opposition papers for abuse of discretion. (Bozzi v.
Nordstrom, Inc. (2010) 186 Cal.App.4th 755, 765 [trial court
enjoys “broad discretion” “to refuse to consider papers served and
filed beyond the deadline without a prior court order finding good




                                10
cause for late submission”].) We apply a de novo standard of
review to the order granting summary judgment. (Aguilar v.
Atlantic Richfield Co. (2001) 25 Cal.4th 826, 860.) The trial
court’s stated reasons for granting summary judgment are not
binding on the reviewing court, which reviews the trial court’s
ruling, not its rationale. (Kids’ Universe v. In2Labs (2002) 95
Cal.App.4th 870, 878.) On appeal from a summary judgment, we
apply the same three-step process as the trial court. “Because
summary judgment is defined by the material allegations in the
pleadings, we first look to the pleadings to identify the elements
of the causes of action for which relief is sought.” (Baptist v.
Robinson (2006) 143 Cal.App.4th 151, 159.) We then examine the
moving party’s motion. A defendant moving for summary
judgment has the initial burden of showing that a cause of action
lacks merit because one or more elements of the cause of action
cannot be established or there is a complete defense to that cause
of action. (Code Civ. Proc., § 437c, subd. (o); Aguilar, supra, at
p. 850.) Provided the moving papers make a prima facie showing
that justifies a judgment in the defendant’s favor, the burden
shifts to the plaintiff to make a prima facie showing of the
existence of a triable issue of material fact. (Code Civ. Proc.,
§ 437c, subd. (p)(2); Aguilar, supra, at p. 849.)
B.    The Trial Court Did Not Abuse its Discretion by
      Striking Brinkley’s Untimely Written Opposition
      We first address the trial court’s decision to strike
Brinkley’s written opposition to the motion for summary
judgment. We find no abuse of discretion by the trial court.
      Code of Civil Procedure section 437c, subdivision (b)(2)
provides that opposition papers “shall” be filed “not less than 14
days preceding the noticed or continued date of hearing, unless




                                11
the court for good cause orders otherwise.” Here, the record
reflects that Brinkley requested and received an extension of
time, based on her counsel’s showing of a medical issue.
However, Brinkley allowed the continued filing deadline to pass
without filing anything on the date ordered. Rather than request
a further extension of time, she simply waited until the eve of the
scheduled hearing, well after the date when Defendants’ reply
papers would have been due, and with no regard for the fact that
the trial court would have no time to review her papers prior to
the hearing. Nonetheless, the trial court afforded Brinkley an
opportunity to be heard as to her reasons for filing late papers.
Counsel’s reasons were not compelling. “The reason—when the
substantial portion was done, and it got close to the due date,
we’re working in very adverse—I work in very adverse conditions,
huge temperature, out-of-a-home office, no air, exhaustion—and
it seemed like it was better to attempt to get it filed as close as
possible rather than come in and file for further extension.”4
       The trial court rightly noted that counsel’s decision to file
papers the day before the hearing, rather than request a further
extension of time, presented no “legal excuse” and did not amount
to a showing of good cause. The court took the motion under


      4 At oral argument on this appeal, Brinkley’s counsel for
the first time suggested that he had faced challenges in preparing
and filing Brinkley’s declaration in opposition to the summary
judgment motion due to her disabilities. The suggestion, made in
response to a question from the panel, lacks any evidentiary
support and there is no indication in the record that it was ever
raised in the trial court. We thus will not consider it at this late
stage of the proceedings. (Opdyk v. California Horse Racing Bd.
(1995) 34 Cal.App.4th 1826, 1830.)




                                12
submission while determining how to respond to Brinkley’s
failure to file a timely response. Ultimately, the court elected to
strike Brinkley’s untimely opposition papers as part of his order
granting Defendants’ motion for summary judgment.5 The court
specifically found that Brinkley had not shown a legal excuse for
her failure to file timely opposition, and that she should have
sought a further extension if one was necessary.
       From our own review of the record, it is clear that the court
acted well within its discretion. The summary judgment motion
filed on April 20, 2018, was not overly complex. It was predicated
on 38 facts that the moving parties contended were undisputed,
related to the accommodations afforded to Brinkley by CSUN and


      5 Brinkley argues that, while her memorandum opposing
the motion might have been untimely, “a separate deadline”
governed her other opposing papers such as her request for
judicial notice and objections to evidence. This contention is
erroneous. Code of Civil Procedure section 437c, subdivision
(b)(1) makes clear that Brinkley’s request for judicial notice was
required to be filed along with her opposition memorandum,
while subdivision (b)(2) of the statute imposes the same deadline
on her separate statement of disputed material facts. Rule
3.1350(e) of the California Rules of Court makes clear that a
party’s opposition to a motion for summary judgment consists of
four captioned documents, including the memorandum in
opposition, separate statement in opposition, and, where
appropriate, evidence and request for judicial notice in
opposition. Finally, rule 3.1354(a) of the California Rules of
Court provides that all written objections to evidence in support
of a motion for summary judgment “must be served and filed at
the same time as the objecting party’s opposition or reply papers
are served and filed.” Thus, Brinkley’s default encompassed all of
her opposition papers, not just the memorandum itself.




                                 13
the events related to the essay-extension request and its
aftermath.6 The lack of complexity is confirmed by Brinkley’s
own late-filed opposition, which relied principally on a
declaration by Brinkley herself. She also included a declaration
by her counsel (which attached discovery responses) and a three-
page declaration from a treating psychiatrist, who started
treating Brinkley nine months after she had withdrawn from
CSUN. None of these declarations presented discernable
challenges to preparing and filing the opposition in a timely
manner by the extended deadline set by the trial court.
       We also note two things of significance regarding the
psychiatrist’s declaration. First, it was executed on July 26,
2018, nearly a month before the opposition was filed, so the
belated filing of the opposition the day before the hearing cannot
be attributed to the difficulty of getting this witness to execute
the declaration. Second, the opinion the psychiatrist expressed
would have been properly excluded for failure to meet the
minimum standard of admissibility for medical opinion, even if
the court had not stricken the entire opposition as untimely. The
crux of the declaration was that Brinkley’s physical issues that
led to her hospitalization in October 2013 “could have been
caused by psychological causes [sic] connection to her assignment
extension denial rather than pre-existing physical problems.”
Apart from the fact that the psychiatrist had not begun treating
Brinkley until August 2014, well after the events in question, her
opinion falls far short of the threshold of reasonable medical


      6 These same facts were presented for each of the causes of
action that were being challenged in the motion for summary
judgment.




                                14
probability (as opposed to mere conjecture) for admissibility of
such opinion evidence. (Jones v. Ortho Pharmaceutical Corp.
(1985) 163 Cal.App.3d 396, 402 [“The law is well settled that in a
personal injury action causation must be proven within a
reasonable medical probability based upon competent expert
testimony. Mere possibility alone is insufficient to establish a
prima facie case”]); 1 Witkin, Cal. Evidence (5th ed. 2022)
Opinion Evidence, § 46.)
       In finding that the trial court acted within the scope of its
discretion we are mindful of the overarching goal in our judicial
system to resolve cases on their merits. The trial judge was also
fully aware of this, and his comments reflect a judicious
balancing of that goal against the imperative of managing cases
(as trial courts are expected to) in an efficient manner that
provides all litigants with timely justice and due process and
enforcing procedural rules unless there is good legal cause for not
doing so.
       “The Court: . . . I want all my cases, every case in my
courtroom, to be decided on the merits. But there is a big due
process problem when an opposition is filed the day before the
hearing.”
       “The Court: . . . What I thought you were going to give me
some legal reason why you couldn’t get it to me sooner other than
you have been working really hard. That’s not a legal excuse.
The problem is the courts function with a procedure in place,
because [California R]ules of [C]ourt and [Code of Civil
Procedure] delineate when motions, opposition and replies are
filed so due process can be followed; so that it can exist; so that
the other side has a chance to file a reply; so the court has a
chance to read the papers and make a cogent decision.”




                                 15
       “The Court: . . . If the court were to allow this without any
explanation at all that’s good cause for having filed it the day
before, the courts wouldn’t function from a policy standpoint.
None of us could get any work done, because we would be holding
on and keeping our fingers crossed that opposition would not be
filed at the last moment and we would have [n]o time to hear a
reply.”
       The deadline for filing opposition papers on motions for
summary judgment is generous, but it is also mandatory absent a
showing of good cause. (Code Civ. Proc., § 437c, subd. (b)(2).)
There are also procedures available to mitigate unfairness such
as Code of Civil Procedure section 437c, subdivision (h)
(continuance to permit discovery necessary to gather facts to
contest motion). We deem Brinkley’s untimely response to be
“more than a mere defect in the opposition papers.” (Sacks v.
FSR Brokerage, Inc. (1992) 7 Cal.App.4th 950, 961.) It
necessarily follows that the trial court did not abuse its discretion
by enforcing the deadline for Brinkley to oppose Defendants’
summary judgment motion. “Section 437c, subdivision (b)(2) of
the Code of Civil Procedure requires opposition papers to be filed
and served 14 days before the hearing, unless the court orders
otherwise for good cause. ‘A trial court has broad discretion
under rule 3.1300(d) of the California Rules of Court to refuse to
consider papers served and filed beyond the deadline without a
prior court order finding good cause for late submission.’
[Citation.]” (MacKey v. Trustees of California State University
(2019) 31 Cal.App.5th 640, 657; see also Hobson v. Raychem
Corp. (1999) 73 Cal.App.4th 614, 624-625, disapproved on other
grounds in Colmenares v. Braemar Country Club, Inc. (2003) 29
Cal.4th 1019, 1031, fn. 6; G.E. Hetrick & Associates., Inc. v.




                                 16
Summit Construction & Maintenance Co. (1992) 11 Cal.App.4th
318, 325, fn. 4.)
       Notwithstanding the cases holding that the trial court is
within its discretion to strike untimely papers, including papers
opposing a summary judgment motion, Brinkley asserts that the
trial court’s order striking her opposing papers was an abuse of
discretion because it ignored the availability of less severe
sanctions. The cases Brinkley relies on do not support her
position. For example, Brinkley cites Elkins v. Superior Court
(2007) 41 Cal.4th 1337, 1364, footnote 16, for the proposition that
it is an abuse of discretion to grant summary judgment based
upon a litigant’s “procedural error.” Elkins involved a pro per
litigant who ran afoul of local court rules that conflicted with
provisions of the Family Code, Code of Civil Procedure and the
Evidence Code, and who succeeded in challenging those rules by
writ of mandate. The aggrieved plaintiff in Elkins had not,
however, consciously disregarded a filing deadline that had
already been continued once at her request.
       As pointed out in Parkview Villas Assn., Inc. v. State Farm
Fire & Casualty Co. (2005) 133 Cal.App.4th 1197, 1215, another
case cited by Brinkley and quoted with approval in Elkins, there
is no abuse of discretion where the party’s violation of a
procedural rule was “ ‘willful.’ ” (Elkins v. Superior Court, supra,
41 Cal.4th at p. 1364, fn. 16.) The same principle applies here.
Counsel made a deliberate choice to disregard a court-ordered
deadline to file Brinkley’s opposing papers and not seek a further
continuance before the hearing. To the same effect is Collins v.
Hertz Corp. (2006) 144 Cal.App.4th 64, still another case cited by
Brinkley. There, the Court of Appeal affirmed a grant of
summary judgment against parties who failed to submit a legally




                                 17
sufficient separate statement after being afforded a continuance
in order to do so. “[Opposing parties] were afforded an
opportunity to cure the defects in their papers, and the trial court
granted the motion only after their failure or refusal to take
advantage of that opportunity. They were not entitled to a third
opportunity to try to file conforming papers . . . .” (Id. at p. 75.)
       In our case, Brinkley was “afforded an opportunity to cure”
her inability to meet the initial deadline to oppose the summary
judgment motion when the court granted a continuance on
July 11, 2018. Without any legal excuse for doing so, counsel
chose not to take advantage of the opportunity afforded by the
trial court or to attempt to show good cause for yet another
extension before the expiration of the new filing deadline, or even
before the new hearing date. The trial court here, like the one in
Collins v. Hertz Corp., supra, 144 Cal.App.4th 64, did not abuse
his discretion by denying Brinkley a third opportunity to submit
timely opposition papers.
C.    The Trial Court Properly Granted Summary
      Judgment on Brinkley’s Causes of Action
      The trial court’s duty when deciding a defendant’s
summary judgment motion is to determine whether the
defendant has established the nonexistence of at least one
element of each claim for relief asserted by the plaintiff. (See
Code Civ. Proc., § 437c, subd. (o)(1).) If the defendant does so, the
burden shifts to the plaintiff to show, with evidence, one or more
triable issues of material fact as to that cause of action. (Saelzler
v. Advanced Group 400 (2001) 25 Cal.4th 763, 780-781.) This is
the point at which the consequence of Brinkley’s failure to file
timely opposition to Defendants’ summary judgment motion
becomes manifest. “It is well settled that ‘in reviewing a




                                 18
summary judgment, the appellate court must consider only those
facts before the trial court, disregarding any new allegations on
appeal. [Citation.] Thus, possible theories that were not fully
developed or factually presented to the trial court cannot create a
“triable issue” on appeal. [Citations.]’ ” (Sacks v. FSR Brokerage,
Inc., supra, 7 Cal.App.4th at p. 962, quoting American
Continental Ins. Co. v. C & Z Timber Co. (1987) 195 Cal.App.3d
1271, 1281.) In Sacks, the plaintiff elected not to oppose the
defendants’ summary judgment motion on the merits, asserting
that notice and service were defective. The trial court rejected
those contentions and granted the motion. On appeal, the
plaintiff’s attempt to argue facts and evidence he had deliberately
chosen not to present to the trial court was rejected: “Any
substantive issues or factual assertions [the plaintiff] may have
to support his complaint which are supported by his deposition
could have been argued on the merits to the trial court. [The
plaintiff] failed to do so at trial and cannot now belatedly argue
such matters on appeal.” (Sacks, supra, at p. 963.)
       Although the plaintiff in Sacks elected not to oppose a
summary judgment on the merits, Brinkley’s opposition papers
were struck because she deliberately waited until (literally) the
eve of the hearing to file and serve her opposition papers instead
of seeking a continuance. We find no meaningful distinction
between Brinkley’s situation and that faced by the plaintiff in
Sacks, and the resulting prejudice to the court and opposing
party, who were left with no time to reply. Thus, we will apply
the same rule, and disregard Brinkley’s statement of material
disputed facts, her proffered evidence, including her request for
judicial notice, and her objections to Defendants’ evidence, all of




                                19
which we deem waived.7 We confine our review to Defendants’
separate statement and supporting evidence in order to
determine whether Defendants were entitled to summary
judgment. We conclude that they were.
      1.    First Cause of Action for Violations of the ADA
       Brinkley’s first cause of action alleges that CSUN violated
the ADA by “not providing promised reasonable accommodations
to [Brinkley] despite her learning disabilities.” “In order to prove
a claim for discrimination under Title II of the ADA, a plaintiff
must show: (1) that he is a qualified individual with a disability;
(2) he was either excluded from participation in or denied the
benefits of a public entity’s programs, benefits or services; and
(3) the public entity’s conduct occurred by reason of his disability.
[Citations.]” (Black v. Department of Mental Health (2000) 83
Cal.App.4th 739, 749.)
       CSUN challenged this cause of action by introducing
evidence rebutting the second and third elements of the cause of
action—namely, that she was not excluded from her chosen
academic program at CSUN, and that she was not discriminated
against by reason of a disability. Specifically, CSUN introduced,
and the trial court considered, a declaration by Smith, a
counselor DRES, who met with Brinkley and set up


      7 Throughout her briefs Brinkley also cites her own
complaint in this action as evidence demonstrating the existence
of disputed material facts. It is well settled that a party cannot
reply on her own pleading, in opposition to a motion for summary
judgment, to show the existence of a disputed material fact.
(Parker v. Twentieth Century-Fox Film Corp. (1970) 3 Cal.3d 176,
181.) Accordingly, we have disregarded Brinkley’s citations to
her own complaint where they appear in her appellate briefs.




                                 20
accommodations including shared class notes, priority course
registration, a private room for taking tests, and a technology
consultation. Johnson, the director of DRES, declared that she
personally sent a student to take notes for Brinkley after
learning that Brinkley could not obtain notes for one of her
classes, and later confirmed that Brinkley had in fact received
those notes.
       The evidence further establishes that Brinkley was not
“excluded” from CSUN itself by reason of her disability. To the
contrary, Dr. Mody wrote a note stating that Brinkley wished to
withdraw for medical reasons, and testified not only that she told
him she wished to withdraw, but also that her medical condition
was not caused by Brinkley’s alleged emotional distress. Adams
testified in her declaration that Brinkley had been granted a
medical withdrawal from CSUN at her own request, that
Brinkley could have returned to CSUN during the following two
semesters, or applied to extend that time to return, but had not
done so, and that she could nonetheless re-apply for admission to
CSUN at any time.
       The evidence adduced by CSUN was sufficient to establish
that CSUN attempted to meet Brinkley’s requests for
accommodations, and that she was not excluded from CSUN
itself or from her chosen academic program by reason of being
disabled. This showing was sufficient to shift to Brinkley the
burden of showing the existence of one or more material disputes
of fact going to the second or third elements of her cause of
action. Brinkley forfeited her opportunity even to attempt such a
showing, because she failed to file timely opposing papers and the
trial court (justifiably) struck her untimely opposition. In the




                               21
absence of any showing of triable disputes of fact, the trial court
correctly decided this cause of action in favor of CSUN.
      2.    Second Cause of Action for Violations of the
            Rehabilitation Act
      Brinkley’s second cause of action accuses CSUN of violating
the Rehabilitation Act, again “by not providing promised
reasonable accommodations to [Brinkley].” This cause of action
requires Brinkley to show she was (1) a qualified individual
under the act, and (2) that she was discriminated against solely
because of a disability. (Lucero v. Hart (9th Cir. 1990) 915 F.2d
1367, 1371.) The same undisputed facts and supporting evidence
CSUN relied on to rebut Brinkley’s first cause of action applies
here as well: the fact that CSUN extended itself to make
accommodations to Brinkley, and did not exclude her from
CSUN’s academic programs, presents a prima facie showing that
she was not discriminated against by reason of her disability. In
the absence of any showing of triable disputes of fact, the trial
court correctly decided this cause of action in favor of CSUN.
      3.    Third Cause of Action for Violations of the Unruh Act
       In her third cause of action, Brinkley alleges that
Defendants violated the Unruh Act by “not providing promised
reasonable accommodations to [Brinkley] despite her learning
disabilities.” The Unruh Act provides, in pertinent part, that all
persons in California “are free and equal, and no matter what
their sex, race, color, religion, ancestry, national origin,
disability,[8] medical condition, genetic information, marital


      8The Unruh Act defines “ ‘disability’ ” as “any mental or
physical disability as defined in [s]ections 12926 and 12926.1 of
the Government Code.” (Civ. Code, § 15, subd. (e)(1).) As no




                                 22
status, sexual orientation, citizenship, primary language, or
immigration status are entitled to the full and equal
accommodations, advantages, facilities, privileges, or services in
all business establishments of every kind whatsoever.” (Civ.
Code, § 51, subd. (b).) Subdivision (f) of section 51 of the Civil
Code provides that “A violation of the right of any individual
under the federal Americans with Disabilities Act of 1990 (Public
Law 101-336) shall also constitute a violation of this section.”
        We find two defects in Brinkley’s Unruh Act claim. The
first is a legal one: CSUN argues, and we agree, that it is not a
“business establishment” within the meaning of the act. Our
Supreme Court recently held that a public school district was not
a “business establishment,” as that term is used in the Unruh
Act. (Brennon B. v. Superior Court (2022) 13 Cal.5th 662, 679.)
The plaintiff, a high school student, was sexually assaulted on
school property. He brought a claim for damages under, inter
alia, the Unruh Act. The school district asserted that it was not a
“business establishment” within the meaning of the statute.
After the trial court sustained the school district’s demurrer
without leave to amend, the plaintiff sought a writ of mandate
from the Court of Appeal. In a published opinion, the Court of
Appeal denied the petition and held that the trial court was
correct that the school district was not a “business
establishment.” On review, the Supreme Court affirmed. In a
lengthy examination of the history of the Unruh Act, the court
held that the Unruh Act applied to “entities operating as private
businesses,” not to government entities. (Brennon B., supra, at


party disputes that Brinkley is “disabled” within the meaning of
this statute, we will treat her as such.




                                23
p. 679, fn. omitted.) Thus, we conclude that CSUN, in its
dealings with Brinkley, was acting as a governmental entity and
not a “business establishment,” such that the Unruh Act does not
apply.
       At oral argument, Brinkley’s counsel argued that Brennon
B. was limited to, at most, public elementary and secondary
school districts, but did not apply to a public university. Counsel
also contended that CSUN was a “business establishment”
because, inter alia, it charges tuition to its students. We disagree
that CSUN becomes a “business establishment,” as that term is
used in the Unruh Act, because it charges money for tuition, or
for books and other incidentals. Our Supreme Court was clear in
drawing a distinction between “business establishments” subject
to the Unruh Act, and “ ‘public entities or governmental
agencies’ ” that were not. (Brennon B. v. Superior Court, supra,
13 Cal.5th at p. 678; see also Wells v. One2One Learning
Foundation (2006) 39 Cal.4th 1164, 1190-1191 [Legislature made
a deliberate choice when it specifically listed governmental
entities within the scope of the Fair Employment and Housing
Act (Gov. Code, § 12900 et seq.) while limiting the Unruh Act to
“business establishments”].) Brinkley’s complaints arise from her
status as a student at a public university operated by the State of
California. We are not faced with a situation where CSUN is
acting in a commercial or quasi-commercial capacity towards a
member of the general public, such as a customer at the
university bookstore or an attendee at a sporting event. Thus, we
need not, and we do not, consider the application of the Unruh
Act in those contexts. (Cf. Curran v. Mount Diablo Council of the
Boy Scouts (1998) 17 Cal.4th 670, 700, fn. omitted [Unruh Act
does not reach membership decisions of the Boy Scouts, but could




                                24
apply to “business transactions with nonmembers engaged in by
the Boy Scouts in its retail stores and elsewhere”].)
      Our second ground for affirming the trial court’s order is a
factual one: the undisputed facts presented by Defendants
present a prima facie case that Brinkley was not denied any of
the “accommodations, advantages, facilities, privileges or
services” (Civ. Code, § 51, subd. (b)) offered students by CSUN, on
any basis, much less on the basis of her disability. She was
admitted to CSUN, she requested and received a series of
accommodations based on her learning disabilities, and she
voluntarily withdrew from CSUN for a medical reason having
nothing to do with her alleged emotional distress. Nothing in the
record rebuts CSUN’s showing that it is entitled to summary
judgment on Brinkley’s Unruh Act claim.9 For these reasons, the
court did not err in granting summary judgment to CSUN on this
cause of action.
      4.    Fourth Cause of Action for Negligence
      Brinkley’s fourth cause of action for negligence alleges that
the individual Defendants (but not CSUN) had a duty “to timely
and adequately review requests” for accommodations made by
disabled individuals, as well as a duty “to grant and implement
reasonable requests for accommodations from qualified disabled
students,” but “negligently breached their duty to implement

      9 The trial court relied on other grounds to grant CSUN
summary judgment on Brinkley’s Unruh Act claim. “[W]here
there is no genuine issue of material fact, the appellate court
should affirm the judgment of the trial court if it is correct on any
theory of law applicable to the case, including but not limited to
the theory adopted by the trial court.” (Western Mutual Ins. Co.
v. Yamamoto (1994) 29 Cal.App.4th 1474, 1481.)




                                 25
such accommodations and to avoid discriminating against
[Brinkley].” Brinkley’s allegations of a duty of care, breach of
that duty, and damage proximately caused by the breach,
adequately pleads the elements of a cause of action for common-
law negligence. However, Brinkley’s claims for negligence run
afoul of well-recognized limitations on public employee liability.
Specifically, the sources of Defendants’ duty of care are the ADA
and the Rehabilitation Act, neither of which permits a claim for
relief for personal liability on the part of government employees.
(See, e.g., Greenlaw v. Garrett (9th Cir. 1995) 59 F.3d 994 [Title
VII of the Civil Rights Act of 1964 does not provide for individual
liability of government employees]; Mahoney v. U.S. Postal
Service (9th Cir. 1989) 884 F.2d 1194, 1196, fn. 1 [remedies under
Rehabilitation Act are coextensive with Title VII of the Civil
Rights Act of 1964]; Haltek v. Village of Park Forest (N.D.Ill.
1994) 864 F. Supp. 802, 805 [no individual liability under Title
VII of the Civil Rights Act of 1964, the ADA or the Rehabilitation
Act].) Thus, the individual Defendants named in Brinkley’s
fourth cause of action have a complete defense as a matter of law,
and the trial court correctly resolved this cause of action in
Defendants’ favor.
      5.    Fifth Cause of Action for Negligent Misrepresentation
        In her fifth cause of action, Brinkley alleges that Johnson
and Smith negligently promised Brinkley that they would
“provide a variety of support services” to assist her, including a
list of possible accommodations that they were in fact unable to
provide. This cause of action suffers from two legal defects.
First, the individual defendants appear to be immune from
individual liability under Government Code section 822.2. That
statute provides that “A public employee acting in the scope of his




                                26
employment is not liable for an injury caused by his
misrepresentation, whether or not such misrepresentation be
negligent or intentional, unless he is guilty of actual fraud,
corruption or actual malice.” (Ibid.) The declarations provided
by Johnson and Smith show that, at Brinkley’s request, Smith
provided certain requested accommodations to Brinkley, and
Johnson arranged for a student to take notes on one occasion.
These declarations demonstrate that these Defendants attempted
to perform consistent with their alleged representations to
Brinkley. Evidence of attempts to perform a promise
demonstrates the absence of actual fraud that might otherwise
defeat the Defendants’ statutory immunity under Government
Code section 822.2. (Church of Merciful Saviour v. Volunteers of
America, Inc. (1960) 184 Cal.App.2d 851, 858-859 [evidence of
attempts to perform demonstrate absence of fraudulent intent];
Kaylor v. Crown Zellerbach, Inc. (9th Cir. 1981) 643 F.2d 1362,
1368 [“Crown’s initial performance in accordance with its
promises negates any possible inference of fraud”].)
      The second legal impediment to this cause of action lies in
California not recognizing a cause of action for “negligent false
promise.” (Tarmann v. State Farm Mut. Auto. Ins. Co. (1991) 2
Cal.App.4th 153, 159 [“[W]e decline to establish a new type of
actionable deceit: the negligent false promise”]; see also Stockton
Mortgage, Inc. v. Tope (2014) 233 Cal.App.4th 437, 458 [same].)
Brinkley expressly pleaded this cause of action in negligence
rather than intentional fraud. Her complaint limits the issues on
summary judgment, and on appeal we cannot assume the
possibility of actual fraud in order to defeat an otherwise
meritorious summary judgment motion.




                                27
      6.    Sixth Cause of Action for Intentional Infliction of
            Emotional Distress
       Brinkley’s sixth and final cause of action accuses the
Defendants of intentionally causing her to incur severe emotional
distress, by withholding promised accommodations with
knowledge that Brinkley “was emotionally fragile, that she
placed great importance on succeeding and obtaining her degree
from CSUN, and that she needed and expected to received [sic]
the promised learning accommodations.”
       The elements of a cause of action for intentional infliction
of emotional distress include “ ‘ “ ‘ “(1) extreme and outrageous
conduct by the defendant with the intention of causing, or
reckless disregard of the probability of causing, emotional
distress; (2) the plaintiff’s suffering severe or extreme emotional
distress; and (3) actual and proximate causation of the emotional
distress by the defendant’s outrageous conduct.” ’ ” ’ ” (Hughes v.
Pair (2009) 46 Cal.4th 1035, 1050.) “Outrageous conduct” is
conduct “ ‘so extreme as to exceed all bounds of that usually
tolerated in a civilized community.’ ” (Christensen v. Superior
Court (1991) 54 Cal.3d 868, 903.) Initially, it is for the court to
determine whether conduct is so extreme and outrageous as to
give rise to a cause of action for emotional distress; where
reasonable minds may differ, the question is for a jury. (Plotnick
v. Meihaus (2012) 208 Cal.App.4th 1590, 1614.)
       Here, the only evidence of conduct directed to Brinkley is
found in the declarations proffered by Defendants. We have
already summarized the relevant portions of the declarations of
Smith and Johnson, which set out only neutral, ostensibly helpful




                                28
acts in furtherance of the accommodations Brinkley requested.10
In addition, even taking Brinkley’s assertions at face value that
she suffered extreme anxiety the night of October 3, 2013, the
failure of Thompson to respond to her extension request before
the midnight deadline is not conduct “ ‘so extreme as to exceed all
bounds of that usually tolerated in a civilized community.’ ”
(Christensen v. Superior Court, supra, 54 Cal.3d at p. 903.) The
trial court correctly found the absence of outrageous conduct, and
correctly resolved this cause of action in favor of Defendants.
D.     Defendants’ Motion Need Not Address Brinkley’s
       Unpleaded Claims
       On appeal, Brinkley urges us to reverse the order granting
summary judgment because of her claims arising out of alleged
violations of CSUN’s student conduct guidelines. She argues that
CSUN’s imposing discipline for referring to Thompson as a
“bitch” violates a stipulated order of dismissal in an otherwise
unrelated federal case,11 and also amounts to judicial estoppel.

      10 Brinkley’s opening brief includes a heading arguing that
student discipline imposed by CSUN was “outrageous” conduct.
We disagree. First, Brinkley presented no evidence on this point
in the trial court, and thus there is nothing to controvert
Defendants’ evidence demonstrating the lack of outrageous
conduct. Second, beyond the heading in Brinkley’s brief there is
not a developed argument as to why the conduct in question could
properly be deemed “outrageous.” We need not consider points
that are raised but not developed with citations to the record and
to legal authority. (City of Santa Maria v. Adam (2012) 211
Cal.App.4th 266, 286-287.)
      11 College Republicans at San Francisco State University et
al. v. Achtenberg et al. (N.D.Cal. 2008, 4:07-CV-03542) (College
Republicans).




                                29
      Brinkley admits that she only learned about the stipulated
order in the College Republicans case after she filed her second
amended complaint, and for that reason none of these claims is
pleaded. The fact that these claims are not pleaded, however,
means that Defendants did not have to address them. “The
moving party need address only those theories actually pled and
an opposition which raises new issues is no substitute for an
amended pleading.” (S.M. v. Los Angeles Unified School Dist.
(2010) 184 Cal.App.4th 712, 717.) Thus, “[t]he burden of a
defendant moving for summary judgment only requires that he or
she negate [the] plaintiff’s theories of liability as alleged in the
complaint.” (Tsemetzin v. Coast Federal Savings & Loan Assn.
(1997) 57 Cal.App.4th 1334, 1342.)12




      12 As noted, ante, Brinkley was not in fact subjected to any
discipline; she was only required to write a letter of apology to
Thompson.




                                30
                         DISPOSITION
      The trial court’s order granting summary judgment is
affirmed. Defendants shall recover their costs on appeal.
     NOT TO BE PUBLISHED


                                        KELLEY, J.*


We concur:



             CHANEY, J



             BENDIX, Acting P. J.




     * Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                               31